DETAILED ACTION
	Acknowledgment and entry of the Amendment submitted on 12/14/21 is made.  Claims 14-17, 19, 20, 27 and 28 are currently pending.
	The 1.132 Declaration of inventor Filip Scheperjans (12/14/21) has been entered and considered.  The 112, first paragraph rejection is withdrawn.
	The amendment of the Species in the claims has obviated the former 102 rejection of Bjorck et al and the 103 rejection over Bjorck, Krajmalnik-Brown and Kang.
	The amendment to the claims necessitated the following new grounds of rejection: 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 14-17, 19, 20, 27 and 28 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by Cook et al (US Patent no. 11,185,562; filed 2/4/14).
	Cook teaches compositions comprising prebiotics and bacteria.  Paragraph (166) teaches that the bacterial compositions can be administered with other agents in a combination therapy mode, including anti-microbial agents and prebiotics. Administration can be sequential, over a period of hours or days, or simultaneous. The instant claims are drawn to a product, not a method.  If the product is structurally the same of the product of the prior art, it would inherently possess the same functional ability, e.g., the functions recited in instant claims 14 and 19. A new use for a known product does not impart novelty to use when the product is structurally identical. This bacteria was known to be used in the prior art with prebiotics for different reasons and accordingly the bacteria in combination with the prebiotic is not novel.  Instant claim 14 only require the use of P.disiens OR P.oris OR P.melaninogenica. New claim 28 is a Markush group in which any one of the three or more may be used in the compositions. The three species are not all required in the instant compositions. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  A patent for a new method/use of a known product may be obtained, but a patent cannot be obtained for a known product, e.g., when the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).  The discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957).

Status of claims:
	No claims are presently allowed.
	The instant claims are drawn to a product which comprises a naturally occurring Prevotella strain (P.disiens, P.oris or P.melaninogenica) and a prebiotic.
	The phrase ‘for use in treatment of Parkinson’s disease in an individual’ is an intended use only.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.   A “physiologically acceptable carrier” reads on water.  
	A patent for a new method/use of a known product may be obtained, but a patent cannot be obtained for a known product no matter the ‘intended’ use.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       

/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        2/15/22